Citation Nr: 1227287	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  09-30 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an ear infection.

2.  Entitlement to service connection for vertigo or syncopal episodes.

3.  Entitlement to service-connection for exercise-induced asthma.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2006 to April 2007.  She is the recipient of, among other decorations, the Combat Action Badge.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2008 and June 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The issues of entitlement to service connection for an ear infection and for vertigo or syncopal episodes are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is an approximate balance of positive and negative evidence as to whether the Veteran's exercise-induced asthma is related to service.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, service connection for exercise-induced asthma is warranted.  See 38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303(b) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim of entitlement to service connection for exercise-induced asthma is granted, as explained below.  As such, the Board finds that any error under the VCAA with regard to the Veteran's claim is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran served on active duty from January 2006 to April 2007.  She claims that she incurred exercise-induced asthma in service.

The Veteran served in Iraq from March 2006 to March 2007 as a heavy wheel vehicle driver.  She is the recipient of, among other decorations, the Combat Action Badge.  On her March 2007 post-deployment health assessment, the Veteran checked the boxes indicating that she experienced difficulty breathing during her service in Iraq, and that during her deployment she was exposed to, among other things, smoke from oil fire, smoke from burning trash or feces, and significant vehicle or truck exhaust fumes.

Post-service, July and August 2007 VA treatment records reflect that the Veteran established care at the VA medical center.  Within one year of the Veteran's service, a March 2008 VA treatment record reflects that the Veteran reported that she was concerned that she could not pass a PT test (Reserves) required for a promotion to sergeant due to her lungs tightening up.  The VA clinician prescribed a trial MDI of Albuterol.  A subsequent March 2008 VA treatment record reflects that the Veteran reported that she was concerned that she had exercise-induced asthma.  Later, a March 2008 VA treatment record reflects that the Veteran requested a work-up for exercise-induced asthma because the Albuterol worked so well and because she was concerned about passing the PT test.  A June 2008 VA treatment record notes the Veteran's history of exercise-induced asthma (and her PT the next day) and reflects diagnosed asthma.  An August 2008 VA treatment record reflects the Veteran reported that she has experienced difficulty breathing when running since Iraq.  More recent VA treatment records reflect that the Veteran has continued to be followed for diagnosed exercise-induced asthma and prescribed Albuterol.  See, e.g., VA Treatment Record, October 2010.

The Board acknowledges that there is no medical opinion of record linking the Veteran's exercise-induced asthma to service and, in that regard, the Board notes that the Veteran has not been provided with a VA examination relating specifically to her claim.  Nevertheless, the Board finds that because difficulty breathing was noted in her post-deployment health assessment, she was diagnosed with exercise-induced asthma within one year of her active service in Iraq, and she has continued to be followed at the VA medical center for her asthmatic condition, and because no intercurrent cause is shown, the Board finds that these facts are sufficient, at the very least, to bring the evidence into equipoise with regard to whether a chronic condition with continuity of symptomatology is shown for 38 C.F.R. § 3.303(b) purposes.  While the Board acknowledges that no diagnosis of asthma is shown in the Veteran's service treatment records, the Board notes that, in this case, the Veteran's own in-service statement about her symptoms (difficulty breathing) is sufficient to establish an in-service "noting" for 38 C.F.R. § 3.303(b) purposes, which statement the Board finds to be credible, and the Board further finds that, based on the medical evidence of record, continuity of symptomatology is shown.  See Hodges v. West, 13 Vet.App. 287, 292 (2000) (veteran's sworn testimony alone was sufficient to establish an in-service "noting" and no specific in-service medical notation, let alone a diagnosis, is required); see also Savage v. Gober, 10 Vet.App. 488 (1997) (veteran's own statements about his symptoms were, "in and of themselves, sufficient to show continuity of symptomatology").  Therefore, the Board will resolve doubt in favor of the Veteran and grant her claim.

In summary, for the reason explained above and having resolved doubt in favor of the Veteran, service connection for exercise-induced asthma is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.303(b) (2011).


ORDER

Entitlement to service connection for exercise-induced asthma is granted.



REMAND

A.  Ear Infection

The Veteran claims that she incurred an ear infection condition in service.  After a review of the claims folder, the Board finds that a remand is necessary before a decision may be made on the Veteran's claim.

By way of background, the Board notes that the Veteran's December 2003 enlistment report of medical history reflects a history of an ear infection requiring antibiotics at the age of 12 but no tubes was noted, and the report of medical examination reflects a physical finding of bilateral TM scars.  A July 2004 service treatment record (Reserves) reflects that the Veteran reported experiencing ear pain, a runny nose, and sinus congestion, examination of her ears revealed that her TMs were pink and bulging, and she was diagnosed with otitis media and prescribed Augmentin for treatment.  A few months post-service, an August 2007 VA ear disease examination report (see also the August 2007 general VA examination) reflects findings of a left ear large EAC cerumen impaction, and a diagnosis of near-total cerumen obstruction was recorded.  No etiology opinion, however, was provided.  Subsequently, May 2008 VA treatment records reflect that the Veteran was diagnosed with left ear cerumen impaction.  An April 2009 VA treatment record reflects that the Veteran reported that an ear infection was resolving.  A February 2010 VA treatment record reflects treatment for eczema of the ear canal.

As noted above, the August 2007 ear disease VA examination report reflects findings and a diagnosis of cerumen impaction.  The Board notes, however, that it is not entirely clear whether the notation of cerumen impaction constitutes a diagnosis of any sort of ear infection or other inner ear condition or disease process (such as, for example, one that may be chronic but intermittent and perhaps not active at the time of examination), and no etiology opinion was provided by the examiner as to whether any such condition had its onset in service or is otherwise related to service, including her in-service otitis media.  In addition, as noted above, more recent VA treatment records reflect treatment for cerumen impaction in May 2008 and eczema of the ear canal in February 2010 after the time of the August 2007 VA general and ear disease examinations.  Based thereon, the Board finds that a remand is necessary to provide the Veteran with a new VA examination relating to her claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board also notes that an April 2009 VA treatment record reflects that the Veteran reported that she was getting over an ear and sinus infection and was being "medically boarded out" of the Army Reserves.  Based thereon, the Board also finds that a remand is necessary to obtain copies of any outstanding service treatment records relating to the Veteran's service in the Army Reserves, dated from April 2009 to present, including any medical board proceeding records dated around April 2009, and associate them with the claims file.  See 38 C.F.R. § 3.159 (2011).

In addition, as noted above, an April 2009 VA treatment record reflects that the Veteran reported getting over an ear infection at that time.  It is not entirely clear, however, whether all of the Veteran's VA treatment records dated from March to May 2009 have been associated with the claims file.  Therefore, a remand is necessary so that any outstanding VA treatment records dated from March 2009 to May 2009 may be associated with the claims file.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2011).

B.  Vertigo or Syncopal Episodes

The Veteran also claims that she experiences vertigo or syncopal episodes (claimed as fainting/passing out) that had their onset in service or, in the alternative, that are secondary to her ear infection condition or service-connected rhinosinusitis.  See, e.g., Form 9, August 2009; VA Examination Report (Audio) (feels dizzy once per month).  Also, in the alternative, she asserts that her syncopal episodes are attributable to an undiagnosed illness that is entitled to presumptive service connection under 38 C.F.R. § 3.317.  See Form 646, February 2011.  After a review of the claims folder, the Board finds that a remand is necessary before a decision may be made on the Veteran's claim.

An August 2007 general VA examination report reflects a diagnosis of vertigo/syncopal episodes, episodic, but that the Veteran was referred to an ENT specialist for further evaluation (such that it appears to have been intended as a provisional diagnosis).  A subsequent August 2007 ear disease VA examination report (and the September 2007 addendum) reflects that a VNG was performed and the examiner opined that there was no evidence of vestibular system weakness or benign paroxysmal positional vertigo.  The Board notes, however, that it appears that the Veteran's service treatment records were not associated with the claims file until after the time of the above August 2007 VA examinations.  

After the Veteran's service treatment records were associated with the claims file, she was provided with a June 2010 ear disease VA examination (and July 2010 addendum), which reflects that a VNG revealed a normal VNG exam, no inner ear pathology, and that the examiner further opined that the Veteran's disequilibrium was not related to her sinusitis.  The examiner did not, however, provide any opinion concerning direct service connection.  Therefore, because the VA examiners did not address direct service connection, the Board finds that a remand is necessary to obtain a VA medical opinion to address direct service connection.

The Board notes that it appears that the Veteran was evaluated at the Madonna Rehabilitation Hospital on May 5, 2008 for traumatic brain injury (TBI) possibly in connection with her complaints of syncope or vertigo, which private facility apparently specializes in traumatic brain injuries (see website).  See VA Treatment Records, March to May 2008.  These VA records also tend to indicate that Dr. E.H. at Madonna diagnosed the Veteran with, among other things, mild low grade vestibular dysfunction, benign positional paroxysmal vertigo, posttraumatic visual syndrome, and TBI.  See March 31, 2008, April 29, 2008; and May 21, 2008.  By way of background, VA treatment records reflect that the Veteran has reported a history in service of her truck being hit by an improvised explosive device (IED) and experiencing significant confusion for a period of time afterwards.  See VA Treatment Record, June 2008 (Minneapolis).  The Board also notes that June and July 2008 VA treatment records from the Minneapolis, Minnesota VA Polytrauma Center reflect that the Veteran was evaluated for TBI and that "mild TBI could not be ruled-out."  In light of the fact that the Veteran has reported a history in service of her truck being hit by an IED, and because VA treatment records indicate that she may have been evaluated for and diagnosed with TBI at two private facilities in connection with her complaints of syncope or vertigo, the Board also finds that a remand is necessary so that the Veteran may be provided with a VA examination to address whether her syncopal or vertigo complaints are attributable to an in-service TBI.  See 38 U.S.C.A. § 1154 (West 2002); VA Treatment Records, May and June 2008 (Omaha and Minneapolis).  

Also, while it appears that some of the Madonna private facility records were scanned into the electronic VA treatment records file, none of them have not been associated with the claims file, and there is no record of these records having been requested by VA.  See May 22, 2008.  Therefore, these records should be requested and associated with the claims file.

Likewise, VA treatment records indicate that the Veteran may have also been evaluated at the Quality Living facility for TBI sometime around May 2008, and these records are likewise missing from the claims file.  See VA Treatment Record, May 2008 (Omaha).  Based thereon, a remand is necessary so that any outstanding private treatment records relating to the Veteran's claim can be obtained from the Madonna Rehabilitation Hospital and Quality Living facility and associated with the claims file.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).

The Board notes again that the Veteran has asserted, in the alternative, that her syncopal episodes are attributable to an undiagnosed illness that is entitled to presumptive service connection under 38 C.F.R. § 3.317.  See Form 646, February 2011; Brief, July 2012.  In that regard, as shown above, the Veteran's syncopal episodes were not attributed by the August 2007 ear disease VA examiner or the June 2010 ear disease VA examiner to any known clinical diagnosis.  Also, the Board acknowledges that the Veteran constitutes a Gulf War veteran for purposes of 38 C.F.R. § 3.317 and is therefore generally entitled to presumptive service connection for any qualifying chronic disability resulting from an undiagnosed illness.  Therefore, the Board finds that if the Veteran's complaints are not attributed to any particular clinical diagnosis, the examiner should be asked to specifically indicate as such, and to provide a thorough rationale for that conclusion.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all of the Veteran's VA treatment records dated from March 2009 to May 2009 from the Omaha and Minneapolis VA medical centers and associate them with the claims file.  If these records are found to be unavailable, this should specifically be noted in the claims file.

2.  Obtain copies of any Army Reserves service treatment records, including records of any medical board proceedings dated around April or May 2009, from any appropriate source and associate them with the claims file.  If these records are found to be unavailable, this should specifically be noted in the claims file.

3.  Obtain copies of any outstanding private treatment records from the Madonna Rehabilitation Hospital dated from May 2008 to present relating to treatment for complaints of syncope, vertigo, or traumatic brain injury and associate them with the claims file.  To that end, prepare a Form 21-4142 authorization for the Veteran's signature.  If these records are found to be unavailable, this should specifically be noted in the claims file.

4.  Obtain copies of any outstanding private treatment records from the Quality Living facility dated from April 2008 to present relating to treatment for complaints of syncope, vertigo, or traumatic brain injury and associate them with the claims file.  To that end, prepare a Form 21-4142 authorization for the Veteran's signature.  If these records are found to be unavailable, this should specifically be noted in the claims file.

5.  After the above development has been completed, schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's claimed ear infection condition.  The claims folder should be provided to the examiner for review in conjunction with the examination, including a copy of the Board's remand.  After reviewing the file, conducting a thorough examination, and identifying the nature of any ear infection condition, the examiner should render an opinion as to whether it is at least as likely as not that any chronic ear infection condition had its onset in service or is otherwise related to service.

In so opining, please address whether the Veteran's recent history of cerumen impaction is a manifestation of any current chronic ear disease or condition, and whether such cerumen impaction is related in any way to the Veteran's in-service history of otitis media.

If an ear infection condition noted on examination is not found to have had its onset in service or otherwise to be directly related to service, please address whether it was caused or aggravated by the Veteran's service-connected rhinosinusitis.

As to any opinions expressed, it would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

6.  After the development in paragraphs (1) through (5) has been completed, schedule the Veteran for a VA examination to determine the nature and etiology of any traumatic brain injury (TBI), noting the Veteran's history of complaints of syncopal episodes or vertigo.  The claims folder should be provided to the examiner for review in conjunction with the examination, including a copy of the Board's remand.  After reviewing the file, conducting a thorough examination, the examiner should render an opinion as to whether it is at least as likely as not that the Veteran's complaints of syncopal episodes or vertigo are related to a TBI incurred in service or are otherwise related to service, to include reported smoke exposure and exhaust exposure..  The VA examiner should provide a comprehensive report including a complete rationale for all opinions and conclusions.  

If the VA examiner concludes that the Veteran's complaints of syncopal episodes or vertigo are not related to service, the examiner must explain, in detail, the reasoning behind this determination.

If the examiner determines that the manifestations are not attributable to a known diagnostic entity, the examiner should specifically state as such and provide a rationale for such conclusion.

As to any opinions expressed, it would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

7.  Then, readjudicate the Veteran's claims.  If her claims remain denied, she should be provided with a Supplemental Statement of the Case (SSOC).  After the Veteran and her representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


